UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-1245



JORGE EDUARDO VAZQUEZ,

                                             Plaintiff - Appellant,

         versus

MARYLAND STATE POLICE DEPARTMENT; MARYLAND
PORT ADMINISTRATION,

                                            Defendants - Appellees.



                           No. 95-1356



JORGE EDUARDO VAZQUEZ,

                                             Plaintiff - Appellant,

         versus

MARYLAND STATE POLICE DEPARTMENT; MARYLAND
PORT ADMINISTRATION,

                                            Defendants - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-93-479-
MJG)


Submitted:   November 15, 1995           Decided:   January 11, 1996
2
Before WILKINSON and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

No. 95-1245 dismissed and No. 95-1356 affirmed by unpublished per
curiam opinion.


Jorge Eduardo Vazquez, Appellant Pro Se. Betty Stemley Sconion,
Assistant Attorney General, Pikesville, Maryland; Donald Arnold
Krach, MARYLAND PORT ADMINISTRATION, Baltimore, Maryland; John
Joseph Curran, Jr., Attorney General of Maryland, Baltimore
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

        Appellant appeals from two separate district court orders

granting summary judgment to the Defendants in a Title VII discrim-

ination case. The first order appealed, No. 95-1245, was the dis-
trict court's order granting summary judgment to the Maryland Port

Authority; the claims against the Maryland State Police were still

pending when Appellant appealed this order. We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders,1 and cer-
tain interlocutory and collateral orders.2 The order here appealed
is neither a final order nor an appealable interlocutory or collat-

eral order. 3

        The next order appealed, No. 95-1356, was the district court's

order granting summary judgment to the Maryland State Police.

Because this notice of appeal was filed after the district court's

final order, it is sufficient to confer appellate jurisdiction over
the Appellant's claims against both Appellees. We have reviewed the

record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Vazquez v. Maryland State Police Dep't, No. CA-93-479-MJG

(D. Md. Jan. 10 & Feb. 3, 1995). We dispense with oral argument


        1
            28 U.S.C. § 1291 (1988).
        2
       28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp. , 337 U.S. 541 (1949).
    3
      Robinson v. Parke-Davis and Co., 685 F.2d 912, 913 (4th Cir.
1982).

                                       4
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                              No. 95-1245 - DISMISSED
                              No. 95-1356 - AFFIRMED




                                5